DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 8, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tyson (US 2018/0147343A1).
     
    PNG
    media_image1.png
    256
    712
    media_image1.png
    Greyscale


                                                  
    PNG
    media_image2.png
    456
    498
    media_image2.png
    Greyscale

                                                         
    PNG
    media_image3.png
    462
    451
    media_image3.png
    Greyscale

	In relation to claims 1 and 10, Tyson shows in figures 3, 4, and 6, an implantable emergency handling device (600) comprising  physiological sensor (120a and 120b) configured to monitor a condition of a patient for an overdose event [see Tyson; figure 4]; a communication module configured to communicate the monitored condition to an implantable infusion pump [see Tyson; figure 3]; and an implantable medicament delivery mechanism [see Tyson; figure 1, pump (116)] having multiple chambers (631) configured to deliver a second medicament to reduce one or more adverse physiological effects related to the monitored condition [see also Tyson; paragraph 0046; capability to carry different pharmaceutical compositions suitable to treat an overdose].
In relation to claim 2, as discussed above, Tyson shows in figure 6, an embodiment showing an implantable apparatus having multiple chambers (631) configured to deliver a second medicament to reduce one or more adverse physiological effects related to the monitored condition [see also Tyson; paragraph 0046; capability to carry different pharmaceutical compositions suitable to treat an overdose].
In relation to claim 3, Tyson shows in figure 6, an embodiment showing an implantable apparatus having multiple chambers (631).  Additionally, Tyson explicitly discloses in paragraph 0029:
“[a]s shown in exploded view 108, the outlet port 111 can be coupled to a drug release mechanism 112, such as a membrane or a valve, to prevent release of the drug carried by the reservoir 130 until the opioid overdose occurs. The drug release mechanism 112 can be a passively driven mechanism or an actively driven mechanism. For example, the drug release mechanism 112 can be a peristaltic mechanism, a plunger or piston driven by a spring or motor, a pressurized gas expansion mechanism, an actuation mechanism, an electrochemical dissolution mechanism, an electrothermal degradation mechanism, a thermoresponsive hydrogel valve mechanism, a thermal energy bubble mechanism, a combination thereof, or another mechanism suitable for embodiments of the implantable drug delivery devices.”

Based on the teachings of the above paragraph, Tyson discloses a pressurized medicament reservoir and a valve.
In relation to claim 4, Tyson explicitly discloses in paragraph 0080, a refillable medicament reservoir.  
In relation to claim 8, Tyson explicitly discloses in paragraph 0046, the infusion of naloxone or epinephrine to treat overdoses and allergic reactions, respectively.
In relation to claims 9 and 12, Tyson teaches in paragraphs 0047 and 0048 that the sensors can be located outside the housing of the apparatus.  Paragraph 0048 states:
“[i]n the illustrated embodiment, the housing 110 is implanted into the patient through an incision made into the patient's subclavicular space, and the first lead (first sensor 120a and lead wires 725a) and second lead (second sensor 120b and lead wires 725b) are positioned in and/or on the patient apart from the housing 110 at locations suitable for sensing signals related to the biometric parameters.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2018/0147343A1) in view of Dewey et al (US 2002/0042446A1; hereinafter “Dewey”), Kulessa (US 2005/0070875) or Galasso (US 2015/0352283A1).
Tyson does not disclose (1) the infusion of baclofen, (2) the use of a catheter to infuse a drug, or (3) a location module.  However, these enhancements would have been considered conventional in the art at the time of filing as evidenced by the teachings of Dewey, Kulessa, or Galasso.  
In relation to the infusion of baclofen, Dewey teaches in paragraph 0207, the use of baclofen to attenuate the rewarding/reinforcing actions of cocaine and other drugs of abuse.  Accordingly, for an artisan skilled in the art, modifying the drugs disclosed by Tyson with the use of baclofen, as taught by Dewey, would have been considered obvious in view of the demonstrated conventionality of this drug.  Moreover, the artisan would have been motivated to make the modification because, as stated by Dewey in paragraph 0207, baclofen could have been used to attenuate the rewarding/reinforcing actions of cocaine and other drugs of abuse.
In relation to the use of a catheter in combination with an implantable apparatus, Kulessa explicitly discloses in paragraph 0035:
 “[a]n outlet port 148 (FIGS. 1 and 10) is fluidly connected to mixing chamber 124 for discharging a diluted medication/carrier mixture to the patient. Outlet port 148 can be positioned and configured numerous ways to connect to a catheter (not illustrated) leading anywhere in the body.”

Accordingly, for an artisan skilled in the art, modifying the infusion needle disclosed by Tyson with the use of a catheter, as taught by Kulessa, would have been considered obvious in view of the demonstrated conventionality of this implantable pump enhancement.  Moreover, the artisan would have been motivated to make the modification because, as stated by Kulessa in paragraph 0035, a catheter would have facilitated the infusion of the drug to any desired area within the body that could be reached by the length of the catheter.  
In relation to the use of a location module, Galasso discloses an implantable pump [see Galasso; paragraph 0027].  In paragraphs 0047 and 0052, Galasso demonstrates the conventionality of incorporating a location module/system into an implantable device. Accordingly, for an artisan skilled in the art, modifying the implantable apparatus disclosed by Tyson with the use of a GPS locator system, as taught by Galasso, would have been considered obvious in view of the demonstrated conventionality of this implantable pump enhancement.  Moreover, the artisan would have been motivated to make the modification because the incorporation of a GPS system would have provided location information to the system in order to enhance infusion capabilities.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2018/0147343A1) in view of Heruth (WO2004/058337) or Dewey et al (US 2002/0042446A1; hereinafter “Dewey”).
Tyson does not disclose multiple implantable infusion pumps.  However, this pump modification would have been considered conventional in the art at the time of filing as evidenced by the teachings of Heruth.


                                
    PNG
    media_image4.png
    798
    656
    media_image4.png
    Greyscale


In relation to claim 13, Heruth shows in figure 7, an implantable apparatus comprising of multiple infusion pumps (410a,410b).  Accordingly, for an artisan skilled in the art, modifying the implantable pump apparatus disclosed by Tyson with multiple pumps, as taught by Heruth, would have been considered obvious in view of the demonstrated conventionality of this implantable pump enhancement.  Moreover, the artisan would have been motivated to make the modification because the use of multiple pumps would have facilitated the use of reservoirs dedicated to a particular lumen or a switching valve assembly to deliver the drug solution from either reservoir to either or both of the lumens 426a and 426b as desired [see Heruth; page 26, lines 1-11].  
In relation to claim 14, Dewey teaches in paragraph 0207, the use of baclofen to attenuate the rewarding/reinforcing actions of cocaine and other drugs of abuse.  Accordingly, for an artisan skilled in the art, modifying the drugs disclosed by Tyson with the use of baclofen, as taught by Dewey, would have been considered obvious in view of the demonstrated conventionality of this drug.  Moreover, the artisan would have been motivated to make the modification because, as stated by Dewey in paragraph 0207, baclofen could have been used to attenuate the rewarding/reinforcing actions of cocaine and other drugs of abuse.
In relation to claim 15, Tyson discloses a refillable reservoir [see paragraph 0080 or claim 20].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783